Citation Nr: 0211881	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin condition as 
a result of exposure to mustard gas.

2. (Entitlement to service connection for lung and 
respiratory conditions as a result of exposure to mustard 
gas.)

(The issue of entitlement to service connection for lung and 
respiratory conditions as a result of exposure to mustard gas 
will be the subject of a later decision.)

The Board is undertaking additional development on the issue 
of entitlement to service connection for lung and respiratory 
conditions as a result of exposure to mustard gas pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the veteran notice and reviewing the response to 
the notice, the Board will prepare a separate decision 
addressing that issue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 until March 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a December 1997 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Philadelphia, Pennsylvania, which denied the benefits 
sought on appeal.

In April 2002, the veteran gave testimony before the 
undersigned.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2. The evidence of record does not demonstrate that the 
veteran has a skin condition that is causally related to his 
active service.

CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.102, 3.303, 3.316 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

In the present case, the RO included the VCAA provisions in 
the February 2002 supplemental statement of the case.  Thus, 
the veteran has been put on notice as to the new requirements 
regarding the duty to assist.  The information contained in 
the February 2002 supplemental statement of the case also 
apprised the veteran with respect to the division of 
responsibilities between VA and the claimant in obtaining 
evidence.  Moreover, the Board has reviewed the file, and 
finds that, with respect to the issue of entitlement to 
service connection for a skin condition as a result of 
exposure to mustard gas, the requirements under the VCAA have 
been met.  In that regard, the Board concludes that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, which included copies of 
the rating actions, a statement of the case issued in May 
2000 and supplemental statements of the case issued in August 
2000 and February 2002.  

The Board further finds that the RO also made satisfactory 
efforts to ensure that all relevant evidence pertaining to 
the veteran's skin claim have been associated with the claims 
file.  As a result of these efforts, the file now contains 
service medical records and VA treatment reports dated from 
November 1946 through May 1947.
Furthermore, a report of VA examination dated September 1998 
is of record.  Also of record are various statements from the 
veteran, including his submission of an article pertaining to 
mustard gas exposure.  Finally, transcripts of the veteran's 
November 2000 personal hearing before the RO and his April 
2002 hearing before the undersigned are of record.  

The Board notes that, in testimony given at hearings in 
November 2000 and April 2002, the veteran mentioned that his 
skin condition was treated by several private physicians soon 
after service.  While records of such treatment do not appear 
to be of record, the veteran was notified on several 
occasions of the evidence necessary to substantiate his 
claim.  No evidence indicates that the veteran ever requested 
that VA conduct a search to obtain such documentation.  In 
this vein, it is noted that VA's duty to assist is not a one-
way street, meaning that a claimant cannot sit by when 
requested to submit additional evidence or to report for 
examination.  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)(reconsideration denied, 1 Vet. App. 406 (1991).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal, regarding the veteran's skin claim, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  This 
case is now ready for appellate review.  

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection - mustard gas exposure

Service connection is also warranted on a presumptive basis 
for chronic laryngitis, bronchitis, emphysema, asthma, 
chronic obstructive pulmonary disease (COPD), chronic corneal 
opacity, or chronic conjunctivitis when the veteran had full-
body exposure to mustard gas during active service and 
subsequently developed any of these conditions. 38 C.F.R. § 
3.316(a) (2001).

Factual background

At the veteran's induction examination in April 1943, he was 
noted to have mild acne of the face.  No other skin condition 
was noted.  In October 1943, the veteran received a physical 
examination for flying.  At that time his skin was found to 
be normal.  The service medical records do not indicate 
complaints or treatment pertaining to skin conditions.  

Following service, in November 1946, the veteran was treated 
for scaling itchy lesions on his scalp and heel.  The 
clinical diagnosis appears to have been psoriasis.  In July 
1946, the veteran was treated for a skin disorder of the 
feet, involving edema and oozing between the webs of his 
toes. The diagnosis was hyperhidrosis, dermatophytosis.  VA 
reports dated May 1947 again reflect skin complaints. 

In November 2000, the veteran offered testimony at a personal 
hearing before the RO.  The veteran stated that, after 
service, he was treated by VA for a skin condition.  The 
treatment occurred in the mid-1940s and related primarily to 
his lower feet.  The veteran stated that he was treated for 
about 3 months.  The veteran stated that he was referred to 
outside dermatologists.  The veteran found no relief for that 
condition until about a decade later, when he was prescribed 
the ointment Sinalar by his family physician.  The veteran 
stated that the Sinalar kept the condition under control 
throughout the years.  He stated that he receives refills at 
VA.  The veteran testified that he applied this ointment once 
a week, and also to his thigh every other day.  The veteran 
remarked that the ointment worked well enough that he did not 
require other treatment for the skin condition.  When asked 
the exact location of the disorder, the veteran replied that 
the affected area began just above the ankles and on the 
inside of his feet, particularly the left foot.  The 
condition was said to flare up at any time, without seasonal 
patterns.  The veteran stated that the wore high boots issued 
by VA to help his feet.  
 
In September 2001, the veteran submitted a statement, 
accompanied by a copy of an article from DAV magazine.  The 
article discussed the occurrence of mustard gas testing at 
Camp Blanding, Florida.  In separate submissions, the veteran 
indicated his assignment at that camp.  

In April 2002, the veteran presented testimony in a hearing 
before the undersigned.  The veteran stated that he served in 
the Army, and was assigned to perform infantry duty at Camp 
Blanding, Florida.  The veteran stated that he had 
participated in a gas test.  He stated that he remembered one 
of the gases to be chlorine.  He recalled that he wore 
special clothes and was taken into a shower.  Following the 
testing, he remained in the same clothes for the rest of the 
day.  He added that he participated in just one test.

The veteran next testified that following service, he 
developed a skin condition on his foot.  The veteran stated 
that when his condition developed, three dermatologists were 
unable to provide relief until a family doctor prescribed a 
particular salve, which the veteran stated he has now used 
for 40 or 50 years.  

When asked to describe his skin condition, the veteran 
replied that it involved a constant burning sensation.  He 
stated that the skin would scale, crack and flake if he 
neglected to apply his salve.  The veteran further stated 
that one time, he scratched the area with his hand and the 
skin of his finger came off.  He remarked that the condition 
was not affected by weather changes.  

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  While the veteran has not received recent 
treatment for a skin condition, the evidence of record 
indicates that he applies a salve to the skin of his feet on 
a regular basis, and that he receives such ointment from VA.  
Therefore, the Board is satisfied that the veteran has a 
current disability.  However, as will be discussed below, the 
evidence of record fails to establish all of the necessary 
elements of a service connection claim.

The evidence of record shows treatment for a skin condition 
in 1946 and 1947.  The diagnoses were psoriasis and 
hyperhidrosis, dermatophytosis.  The examining physician did 
not state that those conditions related to active service.  
Following that time, no further treatment is documented.  In 
testimony given at his November 2000 personal hearing, the 
veteran stated that he was prescribed the ointment Sinilar in 
the 1950s by his family doctor, and that frequent application 
of that salve obviated the need for any additional treatment.  

As the service medical records fail to show treatment for a 
skin condition, and as the competent medical evidence does 
not contain an etiological opinion linking the veteran's 
present skin condition to active duty, a grant of service 
connection is not justified.  

While, for the reasons detailed above, direct service 
connection is not possible in the instant case, it must now 
be considered whether the veteran's claim may be allowed on a 
presumptive basis.  The veteran claims that his skin 
condition was caused by mustard gas exposure.  Under 38 
C.F.R. § 3.316, a veteran having full-body exposure to 
mustard gas during active service is presumptively entitled 
to service connection for chronic laryngitis, bronchitis, 
emphysema, asthma, chronic obstructive pulmonary disease 
(COPD), chronic corneal opacity, or chronic conjunctivitis.  
The Board observes that the disorders listed under 38 C.F.R. 
§ 3.316 do not include a skin condition.  Therefore, that 
Code section cannot serve as a basis for service connection 
here.  Moreover, even if a skin condition were listed under 
38 C.F.R. § 3.316, the presumption only applies to exposure 
to nitrogen, sulfur mustard or Lewisite.  Here, the evidence 
of record does not establish exposure to any of those 
chemical agents.  In fact, an August 1997 letter from the 
United States Army, Historical Division, stated that Camp 
Blanding was not a site where human mustard agent testing was 
conducted.  Further, in the veteran's own testimony given in 
April 2002, the veteran stated that he believed the gas that 
he was exposed to in service was chlorine.  The Board notes 
that no presumption exists for exposure to chlorine.  

In conclusion, the competent medical evidence of record does 
not establish that the veteran's current skin condition 
relates to service.  The Board finds that the preponderance 
of the evidence is against the appellant's claim for 
entitlement to service connection for a skin condition as a 
result of exposure to mustard gas.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for a skin condition as a result of 
exposure to mustard gas is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

